Citation Nr: 1103194	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  06-06 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Veteran and V.W.


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to February 
1982, and from May 1989 to October 1997.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of an October 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran presented testimony at a VA Central Office hearing 
chaired by the undersigned Acting Veterans Law Judge in April 
2008.  A transcript of the hearing is associated with the claims 
file. 

The Board notes that the Veteran's claim was remanded during July 
2008 for further development and adjudication.  The case has been 
returned to the Board for re-adjudication. 


FINDINGS OF FACT

1.  The Veteran has a diagnosis of PTSD in accordance with 38 
C.F.R. § 4.125(a). 

2.  The Veteran is competent and credible in regards to her 
account of having been sexually assaulted in service, and 
evidence from sources other than service records sufficiently 
corroborates her account of one of the alleged sexual assaults. 

3.  There is medical evidence that links the diagnosis of PTSD to 
the alleged sexual assault. 


CONCLUSION OF LAW

PTSD was incurred in active duty.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f)(4) (2010). 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  Notice should be sent 
prior to the appealed rating decision or, if sent after the 
rating decision, before a readjudication of the appeal.  A 
Supplemental Statement of the Case, when issued following a 
notice letter, satisfies the due process and notification 
requirements for an adjudicative decision for these purposes.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The VCAA is not applicable where further assistance would not aid 
the appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary 
not required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59,989 (2004) 
(holding that the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).  Given the favorable 
disposition of the claim for service connection for PTSD, the 
Board finds that all notification and development actions needed 
to fairly adjudicate the claim have been accomplished.

Laws and Regulations

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  
Evidence of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned. 38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between the veteran's current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.304(f).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held that 
the presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD.  However, if the 
claimed stressor is not combat-related, the Veteran's lay 
testimony regarding the in-service stressor is insufficient, 
standing alone, to establish service connection, and must be 
corroborated by credible evidence.  Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996); Duran v. Brown, 6 Vet. App. 283, 289 
(1994).

If, as in this Veteran's case, a PTSD claim is based on in- 
service personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's account 
of the stressor incident.  Examples of such evidence include, but 
are not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, fellow 
service members, or clergy.  Evidence of behavior changes 
following the claimed assault is one type of relevant evidence 
that may be found in these sources. Examples of behavior changes 
that may constitute credible evidence of the stressor include, 
but are not limited to: a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f)(3).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the evidence of 
record and the evaluation of its credibility and probative value.  
38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a) (2010).  When there is an approximate balance 
of positive and negative evidence regarding a material issue, the 
benefit of the doubt in resolving each such issue shall be given 
to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 
(2010).  If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that the 
evidence is not in approximate balance, and the benefit of the 
doubt rule is not applicable.  Ortiz at 1365. 

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Factual Background and Analysis

At her April 2008 hearing, the Veteran provided sworn testimony 
that she developed PTSD as the result of multiple sexual 
assaults, one of which involved an individual whom she reportedly 
served with aboard the U.S.S. Samuel Gompers. 

The claims file shows the Veteran submitted a newspaper article 
in which the alleged attacker was named as a perpetrator in 
another sexual assault involving another woman.  The article 
reported that the alleged perpetrator had a history of alcohol 
related incidents and assault incidents involving female sailors.  
The Veteran also submitted yearbook service pictures which 
depicted her [the undersigned personally observed the Veteran at 
the Central Office hearing] and the same alleged perpetrator.  
The yearbook picture noted that the Veteran and her alleged 
perpetrator served aboard the U.S.S. Samuel Gompers.  The Veteran 
was noted as assigned to S1 Division while the alleged 
perpetrator was noted as assigned to S2 Division, which is 
consistent with the Veteran's testimony that after the alleged 
sexual assault she was removed from under the alleged 
perpetrator's Division.  

VA treatment records document on-going treatment for "military 
sexual trauma" beginning in 2002.  There is a DSM-IV diagnosis of 
chronic PTSD due to military sexual trauma (noting the Gompers 
assault) on May 23, 2005 by social worker J.F. later ratified by 
Dr. M.L. as shown by the May 22, 2005/June 23, 2005 discharge 
summary.  Subsequent VA treatment records and VA letters by LCSW 
S. L., Dr. S.A., etc. continued acknowledgment of the diagnosis.  

The first element of a successful service connection claim is 
clearly met in this case as treatment reports and examinations 
reveal diagnoses of PTSD.  

The second element, a link between current PTSD and an in-service 
stressor, is also satisfied.  The VA medical professionals have 
attributed the Veteran's current PTSD to military sexual trauma.  

The remaining question is whether there is credible supporting 
evidence of the in-service stressor.  In this regard, the Board 
finds that the above evidence sufficiently corroborates the 
Veteran's accounts of an in-service sexual assault aboard the 
U.S.S. Samuel Gompers.  The Board observes the evidentiary value 
of the Veteran's credible testimony regarding a sexual assault in 
service; a yearbook picture submitted by the Veteran that 
identified her attacker, a newspaper article indicating that the 
attacker had a history of sexual assaults; and multiple DSM-IV 
diagnoses of PTSD secondary to an in-service assault from VA 
treating psychologists.  

Therefore, the preponderance of the evidence indicates that the 
Veteran suffers from PTSD due to a corroborated in-service 
stressor and that service connection is warranted.  

The medical evidence of record indicates that the Veteran has 
been diagnosed with various mental health disorders, including 
PTSD.  The Board recognizes that the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record.  
See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran's 
specific contention is that she suffers chronic mental disability 
from in-service sexual assault.  The chronic mental disability 
resulting from in-service sexual assault has been clinically 
identified as PTSD.  As the Board finds that service connection 
is warranted for PTSD, a full grant of the benefit sought on 
appeal has been awarded.   


ORDER

Entitlement to service connection for PTSD is granted. 



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


